Exhibit 10.19.1

 

OLD DOMINION FREIGHT LINE, INC.

PHANTOM STOCK PLAN

 

ARTICLE 1. PURPOSE. Old Dominion Freight Line, Inc. (the “Company”) hereby
adopts this Phantom Stock Plan (the “Plan”). The Plan is intended to qualify as
a “top-hat” plan under ERISA, in that it is intended to be an “employee pension
benefit plan” (as defined in Section 3(2) of ERISA) which is unfunded and
provides benefits only to a select group of management or highly compensated
employees of the Company. The purposes of the Plan are:

 

(i) To promote the long-term financial interests and growth of the Company by
attracting and retaining key management employees with the training, experience,
and ability to enable them to make a substantial contribution to the success of
the business of the Company;

 

(ii) To motivate personnel by means of growth-related incentives to achieve long
range goals;

 

(iii) To further the identity of interests of key management employees with
those of the Company’s shareholders; and

 

(iv) To allow each participant to share in the increase in value of the Company
following the date such participant is granted Phantom Stock in accordance with
the terms of the Plan.

 

ARTICLE 2. DEFINITIONS. Wherever used in this Plan, including ARTICLE 1 and this
ARTICLE 2, the following terms shall have the meanings set forth below (unless
otherwise indicated by the context):

 

2.1. “Administrator” means the Board of Directors or, upon its delegation, a
committee of the Board comprised of two or more members of the Board, each of
whom is a “non-employee director,” as defined in Rule 16b-3 adopted under the
Exchange Act or otherwise in compliance with Rule 16b-3. Further, to the extent
required by Section 162(m) of the Code, the committee shall be comprised of two
or more “outside directors” (as such term is defined in Section 162(m) of the
Code) or as may otherwise be permitted under Section 162(m) of the Code.

 

2.2. “Award” means a grant of Phantom Stock.

 

2.3. “Award Agreement” an agreement entered into between the Company and the
Participant evidencing the terms of Phantom Stock.

 

2.4. “Board” or “Board of Directors” means the Board of Directors of the
Company.



--------------------------------------------------------------------------------

2.5. “Change of Control” means the earliest of the following dates which occurs
after the effective date of this Plan:

 

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates, is
or becomes (or publicly discloses that such person or group is or has become),
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding voting securities, provided, however, that the
event described in this subparagraph (a) shall not be deemed to be a Change of
Control by virtue of the beneficial ownership, or the acquisition of beneficial
ownership, of voting securities by (i) any Person directly or indirectly
controlled by the Company, including any employee benefit plan sponsored or
maintained by the Company or by a person controlled by the Company; (ii) any
underwriter (as such term is defined in Section 2(a)(11) of the Securities Act
of 1933) that beneficially owns voting securities temporarily in connection with
an offering of such securities; (iii) Earl E. Congdon or John R. Congdon, any of
their lineal descendants including adoptive relationships, the spouse of any of
the foregoing or any trust established by or for the benefit of the foregoing
(unless the Board determines that such beneficial ownership creates a
substantial threat to corporate policy or effectiveness); or (iv) any
Participant; or

 

(b) the date when for any reason, including but not limited to as a result of a
tender offer or exchange offer for the purchase of securities of the Company
(other than such an offer by the Company for its own securities), or as a result
of a proxy contest, merger, share exchange, consolidation or sale of assets, or
as a result of any combination of the foregoing, individuals who at the
beginning of any two-year period constitute the Board, plus new directors whose
election or nomination for election by the Company’s shareholders is approved by
a vote of at least two-thirds (2/3) of the directors still in office who were
directors at the beginning of such two-year period (“Continuing Directors”),
cease for any reason during such two-year period to constitute at least
two-thirds (2/3) of the members of the Board; or

 

(c) the date the shareholders of the Company approve a merger, share exchange or
consolidation of the Company with any other corporation or entity regardless of
which entity is the survivor, other than a merger, share exchange or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
or acquiring entity) at least sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; or

 

2



--------------------------------------------------------------------------------

(d) the date the shareholders of the Company approve an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets.

 

2.6. “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

 

2.7. “Common Stock” means (i) the common stock of the Company, par value $0.10
per share, as adjusted as provided in ARTICLE 7, or (ii) if there is a merger or
consolidation and the Company is not the surviving corporation, the capital
stock of the surviving corporation given in exchange for such Common Stock of
the Company.

 

2.8. “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.

 

2.9. “Competitive Activity” means (i) the Participant’s participation in,
engagement by, possession of a financial or other interest in or filling a
position directly or indirectly with (whether individually or as an employee,
agent, partner, shareholder, consultant, or otherwise), any enterprise or
business if such enterprise or business competes with the business of the
Company in any state in which the Company conducts its business; (ii) the
solicitation by the Participant of any other person to engage in any of the
foregoing activities; (iii) the solicitation of any employee of the Company to
leave the employ of the Company, or to do business with any enterprise or
business which competes with the business of the Company; or (iv) the
solicitation of any customer, vendor or supplier of the Company. The ownership
of an interest constituting not more than (2) two percent of the outstanding
debt or equity in a company whose securities are traded on a recognized stock
exchange or traded on the over-the-counter market shall not be deemed financial
participation in a competitor even though that company may be a competitor of
the Company.

 

2.10. “Eligible Key Employee” shall mean an employee who is determined by the
Administrator to (i) be in a position to affect materially the continued growth
and prosperity of the Company by reason of the individual’s duties,
responsibilities, personal capabilities, performance, potential or any
combination of such factors, and (ii) be a management or highly compensated
employee of the Company. An individual will be treated as an employee of the
Company if there exists between the individual and the Company the legal
relationship of employer and employee.

 

2.11. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and rules and regulations issued thereunder.

 

2.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statutes or regulations of similar purpose or effect.

 

2.13. “Fair Market Value” of a share of Common Stock as of a given date shall be
(a) the closing price of a share of Common Stock on the principal exchange on
which shares of Common Stock are then trading, if any (or as reported on any
composite index which includes such principal exchange), on the trading day
immediately preceding

 

3



--------------------------------------------------------------------------------

such date, or, if shares were not traded on the trading day immediately
preceding such date, then on the next preceding date on which a trade occurred,
or (b) if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day immediately preceding such
date as reported by Nasdaq or such successor quotation system, or (c) if Common
Stock is not publicly traded on an exchange and not quoted on Nasdaq or a
successor quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith.

 

2.14. “For Cause” means one or more of the following, in each case as determined
by the Administrator in its sole discretion: (i) the Participant’s conviction by
a court of competent jurisdiction of, or pleading “guilty” or “no contest” to,
theft, fraud or embezzlement from the Company; (ii) the Participant’s conviction
by a court of competent jurisdiction of, or pleading “guilty” or “no contest”
to, a felony which constitutes a crime involving moral turpitude and results in
material harm to the Company; (iii) willful and continued failure by the
Participant to substantially perform his duties on behalf of the Company (other
than any such failure resulting from the Participant’s Total Disability) for a
period of at least thirty (30) consecutive days after a written demand for
substantial performance has been delivered to the Participant by the Responsible
Person (as defined below) which specifically identifies the manner in which the
Responsible Person believes that the Participant has not substantially performed
the Participant’s duties; (iv) willful misconduct or gross negligence by the
Participant which is injurious to the Company; or (v) any diversion by the
Participant for his personal gain of any clearly viable and significant business
opportunity from the Company (other than with the prior written consent of the
Board). For purposes of this Section 2.12, an act, or failure to act, on the
Participant’s part shall not be deemed “willful” if done, or omitted to be done,
by the Participant in good faith and with reasonable belief that the
Participant’s act, or failure to act, was in the best interest of the Company,
and “Responsible Person” shall mean the Chief Executive Officer of the Company
or such other executive officer of the Company who is the direct or indirect
supervisor of the Participant.

 

2.15. “Grant Date” means the date an Award is granted to a Participant.

 

2.16. “Participant” means an Eligible Key Employee who has received an Award
that has not been settled, cancelled or forfeited.

 

2.17. “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

 

2.18. “Phantom Stock” means a contractual right to receive an amount in cash
equal to the Fair Market Value of a share of Common Stock on the Settlement
Date.

 

2.19. “Plan” means the Old Dominion Freight Line, Inc. Phantom Stock Plan, as
herein set out, or as duly amended.

 

2.20. “Securities Act” means the Securities Act of 1933, as amended, and any
successor statutes or regulations of similar purpose or effect.

 

4



--------------------------------------------------------------------------------

2.21. “Settlement Date” means the earlier of:

 

(i) the date of the Participant’s termination of employment on or after
attainment of age 55 for any reason other than death, Total Disability or For
Cause;

 

(ii) the date of the Participant’s death while employed by the Company; or

 

(iii) the date of the Participant’s termination of employment as a result of his
Total Disability.

 

2.22. “Total Disability” means a condition for which the Participant is
determined to be disabled under the Company’s long-term disability plan as in
effect as of the effective date of this Plan or as the same may be amended from
time to time.

 

ARTICLE 3. ADMINISTRATION OF THE PLAN.

 

3.1. Duties and Powers of the Administrator. The Plan shall be administered by
the Administrator. Any action of the Administrator may be taken by a written
instrument signed by all of the members of the Administrator and any action so
taken by written consent shall be as fully effective as if it had been taken by
a majority of the members at a meeting duly called and held. Subject to the
provisions of the Plan and to the extent necessary to preserve the availability
of an exemption under Rule 16b-3 promulgated under the Exchange Act, for
transactions by persons subject to Section 16 of the Exchange Act, the
Administrator shall have full and final authority, in its discretion, to take
action with respect to the Plan including, without limitation, the authority to
(i) determine the terms and provisions of Awards made pursuant to the Plan; (ii)
to establish, amend and rescind rules and regulations for the administration of
the Plan; and (iii) to construe and interpret the Plan and Award Agreements, the
rules and regulations, and to make all other determinations deemed necessary or
advisable for administering the Plan. Subject to the claims procedures described
in ARTICLE 13, the decisions and interpretations of the Administrator with
respect to any matter concerning the Plan or any Award shall be final,
conclusive, and binding on all parties who have an interest in the Plan or such
Award. Any such interpretations, rules, and administration shall be consistent
with the basic purposes of the Plan. No member of the Administrator shall be
liable while acting as such for any action or determination made in good faith
with respect to the Plan or any Award. No individual member of the Administrator
shall have any right to vote or decide upon any matter relating solely to
himself or to any of his exclusive rights or benefits under the Plan (except
that such member may sign unanimous written consent to resolutions adopted or
other actions taken without a meeting).

 

3.2. Delegation. Notwithstanding the other provisions of Section 3.1, the
Administrator may delegate to one or more officers of the Company the authority
to grant Awards, and to make any or all of the determinations reserved for the
Administrator of the Plan and summarized in Section 3.1 with respect to such
Awards [subject to any restrictions imposed by Applicable Laws (including, but
not limited to, Rule 16b-3

 

5



--------------------------------------------------------------------------------

adopted under Section 16 of the Exchange Act and Section 162(m) of the Code),
and such terms and conditions as may be established by the Administrator]. To
the extent that the Administrator has delegated authority to grant Awards
pursuant to this Section 3.2 to one or more officers of the Company, references
to the Administrator shall include references to such officer or officers,
subject, however, to the requirements of the Plan, Rule 16b-3, Section 162(m) of
the Code and other Applicable Laws.

 

3.3. Expenses; Professional Assistance. All expenses and liabilities incurred by
the Administrator in connection with the administration of the Plan shall be
borne by the Company. The Administrator may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons. The Administrator, the
Company and the officers and directors of the Company shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.

 

ARTICLE 4. ELIGIBILITY. An Award may be granted to an individual who satisfies
each of the following eligibility requirements on the Grant Date:

 

(i) The individual is an Eligible Key Employee.

 

(ii) The individual is selected by the Administrator as an individual to whom an
Award shall be granted.

 

ARTICLE 5. AWARDS.

 

5.1. Phantom Stock. The maximum number of shares of Phantom Stock available for
Awards under this Plan shall be 250,000, subject to adjustment as provided in
ARTICLE 7. Any shares of Phantom Stock subject to an Award which, for any
reason, expires, is cancelled, is forfeited or is otherwise terminated
unexercised as to such shares may again be subject to an Award granted under the
Plan. No shares of Common Stock shall be issued pursuant to the Plan and
payments made under the Plan, if at all, shall be made solely in cash.

 

5.2. Grant of Awards. Subject to the provisions of ARTICLES 10 and 15, the
Administrator may, in its sole and absolute discretion, at any time and from
time to time grant shares of Phantom Stock to any Eligible Key Employee who has
been selected by the Administrator to receive an Award. The Administrator shall
determine the number of shares of Phantom Stock to be granted, which may, in its
sole and absolute discretion, vary for each Eligible Key Employee. Each Award
shall be evidenced by an Award Agreement containing such terms and conditions,
not inconsistent with the Plan, as the Administrator shall approve. An Award
shall become effective upon the execution by the Eligible Key Employee of an
Award Agreement, acknowledging the terms and conditions of the Award.

 

5.3. Unit Accounts. Any shares of Phantom Stock awarded to a Participant
pursuant to an Award shall be credited to a Phantom Stock account to be
maintained on behalf of such Participant. Such account shall be debited by the
number of shares of Phantom Stock with respect to which any payments are made
pursuant to ARTICLE 6.

 

6



--------------------------------------------------------------------------------

5.4. Vesting. Each Award shall vest on the earlier to occur of the following:

 

(i) the date of a Change of Control;

 

(ii) the fifth anniversary of the Grant Date of such Award, provided that the
Participant is employed by the Company on such date;

 

(iii) the date of the Participant’s death while employed by the Company;

 

(iv) the date of the Participant’s Total Disability; or

 

(v) the date the Participant attains age 65 while employed by the Company.

 

Any Award which is not vested upon the date of a Participant’s termination of
employment with the Company shall be forfeited, and no payment shall be made
thereon. Notwithstanding the foregoing, if a Participant’s employment is
terminated before attaining age 55 for any reason other than death or Total
Disability, or at any time For Cause, the Participant shall forfeit all Awards
(both vested and unvested) outstanding as of the date of such termination of
employment and no payments shall be made thereon. If the Participant engages in
a Competitive Activity, he shall forfeit the right to receive payments with
respect to an Award as provided in Section 6.4.

 

ARTICLE 6. SETTLEMENT OF PHANTOM STOCK.

 

6.1. Settlement Date. Each vested Award shall become payable upon the
Participant’s Settlement Date.

 

6.2. Settlement of Award. On the Settlement Date, the Participant shall be
entitled to receive an amount for each share of Phantom Stock awarded to such
Participant with respect to each such vested Award equal to the Fair Market
Value of a share of Common Stock on the Settlement Date, less any required
withholding. No shares of Common Stock shall be issued pursuant to the Plan and
payments made under the Plan, if at all, shall be made solely in cash. Subject
to the provisions of Sections 6.3 and 6.4, and ARTICLE 11, such amount shall be
paid in cash to the Participant in twenty-four substantially equal monthly
installments commencing as of the first day of the calendar month next following
the Settlement Date. In the event an amount becomes payable pursuant to this
ARTICLE 6 on account of the Participant’s termination of employment due to
death, or the Participant becomes entitled to receive an amount pursuant to this
ARTICLE 6 and he dies prior to receiving any or all of the amounts to which he
is due, then the amounts payable pursuant to this ARTICLE 6 shall be made to the
beneficiary or beneficiaries (which may include individuals, trusts or other
legal entities) designated by the Participant on the form attached hereto as
Exhibit A and filed with the Plan Administrator prior to his death (the
“Beneficiary Designation Form”). If the Participant fails to designate a
beneficiary or fails to file the Beneficiary Designation Form with the Plan
Administrator prior to his death, such amounts shall be made to his estate. If a
named beneficiary entitled to receive payments pursuant to the Beneficiary

 

7



--------------------------------------------------------------------------------

Designation Form dies at a time when additional payments still remain to be
paid, then and in any such event, such remaining payments shall be paid to the
other primary beneficiary or beneficiaries named by the Participant who shall
then be living or in existence, if any, otherwise to the contingent beneficiary
or beneficiaries named by the Participant who shall then be living or in
existence, if any; otherwise to the estate of the Participant.

 

6.3. Small Payments. Notwithstanding the provisions of Section 6.2, in the event
the amount to be paid to or on behalf of a Participant pursuant to Section 6.2
in settlement of any Award shall be less than $12,000, such amount shall be paid
to the Participant or his beneficiary, as the case may be, in a single lump sum
payment as soon as practicable following the Settlement Date.

 

6.4. Engagement in Competitive Activity. In the event the Administrator, in its
sole and absolute discretion, determines that the Participant has engaged in a
Competitive Activity at any time on or after the Settlement Date and during the
period over which payments are being made to him pursuant to ARTICLE 6, all such
payments shall immediately cease and the Participant shall not be entitled to
receive any further payments under the Plan.

 

ARTICLE 7. DILUTION AND OTHER ADJUSTMENTS. In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin-off, reorganization, combination
or exchange of shares, or other similar corporate change, the Administrator
shall make such adjustments in the number of shares of Phantom Stock reserved
under the Plan and the number of shares of Phantom Stock with respect to which
an Award held by any Participant is referenced, as are necessary to prevent
dilution or enlargement of an Award. Such adjustments shall be conclusive and
binding upon all parties concerned.

 

ARTICLE 8. CANCELLATION OF AWARDS. The Administrator may cancel all or any part
of an Award with the written consent of the Participant holding such Award. In
the event of any cancellation, all rights of the Participant in respect of such
cancelled Award shall terminate.

 

ARTICLE 9. MISCELLANEOUS PROVISIONS.

 

9.1. Assignment and Transfer. Awards shall not be transferable other than by
will or the laws of descent and distribution and may be realized, during the
lifetime of the Participant, only by the Participant or by his or her guardian
or legal representative. No Award or interest or right therein shall be liable
for the debts, contracts, or engagements of the Participant or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment, or any other means whether such
disposition be voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment, or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

 

8



--------------------------------------------------------------------------------

9.2. No Right to Awards or Employment. No Eligible Key Employee, Participant or
other person shall have any claim or right to be granted an Award. Under no
circumstances shall the terms of the Plan constitute a contract of continuing
employment or in any manner obligate the Company to continue or discontinue the
employment of an Eligible Key Employee or Participant, or to change the policies
of the Company regarding termination of employment. Except as otherwise provided
in the Plan or an Award Agreement, all rights of a Participant with respect to
an Award shall terminate upon termination of employment.

 

9.3. Source of Payments; General Creditor Status. The obligations of the Company
to make payments hereunder shall constitute a liability of the Company to the
Participant. Such payments shall be from the general funds of the Company, and
the Company shall not be required to establish or maintain any special or
separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and neither the Participant nor any other person shall have any
interest in any particular asset of the Company by reason of its obligations
hereunder. Nothing contained in this Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Company and the Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor of the Company.

 

9.4. Withholding. The Company shall have the right to deduct from payment of an
Award any taxes required by law to be withheld from the Participant with respect
to such payment.

 

9.5. Securities Laws. Each Award shall be subject to the condition that such
Award may not be settled if the Administrator determines that the settlement of
such Award may violate the Securities Act, the Exchange Act or any other
applicable law or requirement of any governmental authority (“Applicable Laws”).
The Company shall not be deemed by any reason of the granting of any Award to
have any obligation to register the Awards under the Securities Act or to
maintain in effect any registration of such Awards that may be made at any time
under the Securities Act.

 

9.6. No Strict Construction. No rule of strict construction shall be applied
against the Company, the Administrator, or any other person in the
interpretation of any of the terms of the Plan, any Award, or any rule or
procedure established by the Administrator.

 

9.7. Shareholder Rights. A Participant shall not have any dividend, voting, or
other shareholder rights by reason of a grant of an Award or settlement of an
Award.

 

9.8. Severability. Whenever possible, each provision in the Plan and in every
Award Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Plan or any Award Agreement
made thereunder shall be held to be prohibited by or invalid under applicable
law, then (i) such provision shall be deemed amended to, and to have contained
from the outset such language shall be necessary to, accomplish the objectives
of the provision as originally written to the fullest extent permitted by law,
and (ii) all other provisions of the Plan and every Award Agreement shall remain
in full force and effect.

 

9



--------------------------------------------------------------------------------

9.9. Governing Law. The Plan and the performance hereunder and all suits and
special proceedings hereunder shall be governed by and construed in accordance
with and under and pursuant to the laws of the State of North Carolina without
regard to conflicts of law principles thereof, except as superseded by
applicable federal law.

 

9.10. Section 16(b) Compliance. If and to the extent that any Participants in
the Plan are subject to Section 16(b) of the Exchange Act, it is the general
intention of the Company that transactions under the Plan shall comply with Rule
16b-3 under the Exchange Act and that the Plan shall be construed in favor of
such Plan transactions meeting the requirements of Rule 16b-3 or any successor
rules thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.

 

9.11. Gender and Number. Except where otherwise indicated by the context, words
in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.

 

ARTICLE 10. AMENDMENT AND TERMINATION.

 

10.1. Amendment and Termination. The Plan may be amended, altered and/or
terminated at any time by the Board provided, however, that approval of an
amendment to the Plan by the shareholders of the Company shall be required to
the extent, if any, that shareholder approval of such amendment is required by
Applicable Laws. Any Award may be amended, altered and/or terminated at any time
by the Administrator, provided, however, that any such amendment, alteration or
termination of an Award shall not, without the consent of the Participant,
materially adversely affect the rights of the Participant with respect to the
Award.

 

10.2. Unilateral Authority of Administrator to Modify Plan and Awards.
Notwithstanding Section 10.1, the following provisions shall apply:

 

(a) The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent and without shareholder approval, unless such
shareholder approval is required by Applicable Laws) to the extent necessary to
comply with Applicable Laws or changes to Applicable Laws (including but not
limited to Code Section 409A or related regulations or other guidance and
federal securities laws).

 

(b) The Administrator shall have unilateral authority to make adjustments to the
terms and conditions of Awards in recognition of unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or of changes
in accounting principles, if the Administrator determines

 

10



--------------------------------------------------------------------------------

that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or necessary or appropriate to comply with applicable accounting
principles.

 

ARTICLE 11. COMPLIANCE WITH SECTION 409A. To the extent applicable, the Company
intends that the Plan comply with Section 409A of the Code and all regulations,
guidance, or other interpretative authority thereunder (“Section 409A”). The
Plan shall at all times be construed in a manner to comply with Section 409A and
should any provision be found not in compliance with Section 409A, the Plan
shall be amended as recommended by legal counsel for the Company to achieve
compliance with Section 409A. In no event shall any payment required to be made
pursuant to the Plan that is considered deferred compensation within the meaning
of Section 409A be made to the Participant unless it is on account of a
separation from service. In the event the Participant is a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
so that payments cannot commence under Section 409A on account of a separation
from service until the lapse of six (6) months after such separation from
service, then any such payments of deferred compensation that are required to be
paid in a single lump sum may not be made until the date which is six (6) months
after the Participant’s separation from service. Furthermore, the first six (6)
months of any such payments of deferred compensation that are required to be
paid in installments shall be paid at the beginning of the seventh month
following the Participant’s separation from service. All remaining installment
payments shall be made as would ordinarily have been made under the provisions
of the Plan.

 

ARTICLE 12. SUCCESSORS. The Plan shall bind any successor of or to the Company,
the Company’s assets or the Company’s businesses (whether direct or indirect, by
purchase of such assets or businesses, merger, consolidation or otherwise), in
the same manner and to the same extent that the Company would be obligated under
the Plan if no succession had taken place. In the case of any transaction in
which a successor would not by the foregoing provision or by operation of law be
bound by the Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The term “Company,”
as used in the Plan, shall mean the Company as hereinbefore defined and any
successor or assignee to the business or assets which by reason hereof becomes
bound by the Plan. The Plan shall bind the Participants, their executors,
administrators, personal representatives and beneficiaries.

 

ARTICLE 13. ERISA REQUIREMENTS.

 

13.1. Named Fiduciaries. For purposes of ERISA, the Administrator will be the
Named Fiduciary and Plan Administrator with respect to the Plan. The Plan shall
be administered and the records of the Plan shall be maintained on the basis of
the plan year. The plan year shall be the twelve month period ending on December
31 of each year.

 

13.2. Claims and Review Procedures. The following claims procedure shall apply
for purposes of the Plan. The Participant and his assigns (if any) and the
Company and its assigns (individually or collectively, “Claimant”) must follow
the procedures set forth herein.

 

11



--------------------------------------------------------------------------------

13.2.1 Filing a Claim; Notification to Claimant of Decision: The Claimant shall
make a claim in writing in accordance with procedures and guidelines established
from time to time by the Plan Administrator, which claim shall be delivered to
the Plan Administrator. Any claims relating to the settlement of an Award must
be made by the Claimant within the one-year period following his termination of
employment. The Plan Administrator shall review and make the decision with
respect to any claim. If a claim is denied in whole or in part, written notice
thereof shall be furnished to the Claimant within thirty (30) days after the
claim has been filed. Such notice shall set forth:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) a specific reference to the provisions of the Plan on which denial is
based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the procedure for review of the denied claim.

 

13.2.2 Procedure for Review: Any Claimant whose claim has been denied in full or
in part may individually, or through the Claimant’s duly authorized
representative, request a review of the claim denial by delivering a written
application for review to the Board at any time within sixty (60) days after
receipt by the Claimant of written notice of the denial of the claim. Such
request shall set forth in reasonable detail:

 

  (i) the grounds upon which the request for review is based and any facts in
support thereof; and

 

  (ii) any issues or comments which the Claimant considers pertinent to the
claim.

 

Following such request for review, the Board shall fully and fairly review the
decision denying the claim. Prior to the decision of the Board, the Claimant
shall be given an opportunity to review pertinent documents.

 

13.2.3 Decision on Review: A decision on the review of a claim denied in whole
or in part shall be made in the following manner:

 

  (i) The decision on review shall be made by the Board, which shall consider
the application and any written materials submitted by the Claimant in
connection therewith. The Board, in its sole discretion, may require the
Claimant to submit such additional documents or evidence as the Board may deem
necessary or advisable in making such review.

 

12



--------------------------------------------------------------------------------

  (ii) The Board shall render a decision upon a review of a denied claim within
sixty (60) days after receipt of a request for review. If special circumstances
(such as the need to hold a hearing on any matter pertaining to the denied
claim) warrant additional time, the decision will be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of a
request for review. Written notice of any such extension will be furnished to
the Claimant prior to the commencement of the extension.

 

  (iii) The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, and the specific references to the provisions of the Plan on which the
decision is based. The decision of the Board on review shall be final and
conclusive upon all persons. If the decision on review is not furnished to the
Claimant within the time limits prescribed in subparagraph (ii) above, the claim
will be deemed denied on review.

 

ARTICLE 14. RIGHT OF OFFSET. Notwithstanding any other provision of the Plan to
the contrary, the Company may reduce the amount of any payment otherwise payable
to or on behalf of a Participant by the amount of any obligation of the
Participant to or on behalf of the Company that is or becomes due and payable,
including without limitation, any obligation arising under the Sarbanes-Oxley
Act of 2002, and the Participant shall be deemed to have consented to such
reduction.

 

ARTICLE 15. EFFECTIVE DATE OF THE PLAN. The Plan shall become effective as of
May 16, 2005. Awards may be granted under the Plan on and after the effective
date, but not after the earlier of May 15, 2012 or the termination of the Plan
by the Company in accordance with ARTICLE 10. Awards outstanding as of May 15,
2012 (or such earlier termination date) shall continue in accordance with their
terms, unless otherwise provided in the Plan or an Award Agreement.

 

IN WITNESS WHEREOF, this Plan is executed in behalf of the Company as of the
16th day of May, 2005.

 

    OLD DOMINION FREIGHT LINE, INC. Attest:             By:  

/s/ David S. Congdon

--------------------------------------------------------------------------------

/s/ Joel B. McCarty, Jr.

--------------------------------------------------------------------------------

      President Secretary/Asst. Secretary         [Corporate Seal]        

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

OLD DOMINION FREIGHT LINE, INC.

 

Subject to and in accordance with the provisions of ARTICLE 6 of the OLD
DOMINION FREIGHT LINE, INC. PHANTOM STOCK PLAN (the “Plan”), the Participant
hereby designates the following beneficiary(ies) entitled, upon the death of the
Participant, to any amounts payable under ARTICLE 6 of the Plan following his
death (the “death benefit”):

 

(A)    Primary Beneficiary(ies): In equal shares to those of the following
beneficiary(ies) who are living or in existence at the Participant’s death:     

Name

--------------------------------------------------------------------------------

  

Relationship

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

(B)    Contingent Beneficiary(ies): If there is no primary beneficiary living or
in existence at the Participant’s death, then in equal shares to those of the
following beneficiary(ies) who are living or in existence at the Participant’s
death:     

Name

--------------------------------------------------------------------------------

  

Relationship

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

 

****************************************************

 

This Beneficiary Designation Form supersedes and revokes all beneficiary
designations, if any, previously made by the Participant but is not intended to,
and does not, supercede or revoke any of the provisions of ARTICLE 6 of the
Plan.

 

This Beneficiary Designation Form may be changed by executing and delivering a
new designation to the Plan Administrator.



--------------------------------------------------------------------------------

This Beneficiary Designation Form is signed in duplicate, and one executed copy
shall be retained by the Plan Administrator and one shall be retained by the
Participant.

 

DATED:            

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

DATED:       PLAN ADMINISTRATOR

 

--------------------------------------------------------------------------------

      By:
 

 

--------------------------------------------------------------------------------

 

15